Exhibit 10.1

PATRICK INDUSTRIES, INC.

OMNIBUS INCENTIVE PLAN

 

Adopted by the Board effective as of August 13, 2009

 

ARTICLE 1

 

BACKGROUND AND PURPOSE OF THE PLAN

1.1       Background. This Omnibus Incentive Plan (the “Plan”) permits the grant
of Stock Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock
Units, Performance Awards, and other Awards.

1.2       Purpose. The purposes of the Plan are (i) to attract and retain highly
competent persons as Employees, Directors, and Consultants of the Company and
its Affiliates; (ii) to provide additional incentives to such Employees,
Directors, and Consultants by aligning their interests with those of the
Company’s shareholders; and (iii) to promote the success and business of the
Company and its Affiliates.

1.3       Eligibility. Service Providers who are Employees, Consultants, or
Directors, who are determined by the Committee to be significantly responsible
for the success and future growth and profitability of the Company, are eligible
to receive Awards under the Plan. However, Incentive Stock Options may be
granted only to Employees.

1.4       Definitions. Capitalized terms used in the Plan and not otherwise
defined herein shall have the meanings assigned to such terms in the attached
Appendix.

ARTICLE 2

 

SHARE LIMITS

 

2.1

Shares Subject to the Plan.

(a)       Shares Reserved. Subject to adjustment as provided in Section 2.3
hereof, the maximum number of Shares available for delivery to Service Providers
pursuant to Awards granted under the Plan shall be:

 

(i)

(750,000) Shares, plus

(ii)       the number of Shares previously authorized for issuance under the
Predecessor Plan which (1) are not subject to outstanding awards under the
Predecessor Plan on the Effective Date; or (2) become available for future award
grants under the Predecessor Plan as

 

--------------------------------------------------------------------------------

a result of the subsequent forfeiture, lapse or expiration of awards granted
pursuant to the Predecessor Plan that were outstanding as of the Effective Date.

All of the available Shares may, but need not, be issued pursuant to the
exercise of Incentive Stock Options. At all times the Company will reserve and
keep available a sufficient number of Shares to satisfy the requirements of all
outstanding Awards under the Plan that are to be settled in Shares. The Shares
available for delivery under this Plan may be authorized and unissued Shares or
treasury Shares.

(b)       Shares Counted Against Limitation. Shares covered by an Award granted
under the Plan shall not be counted as used unless and until such Shares are
actually issued and delivered to a Participant. In addition, any Shares
exchanged by a Participant as full or partial payment to the Company of the
exercise price under any Stock Option exercised under the Plan, any Shares
retained by the Company pursuant to a Participant’s tax withholding election,
any Shares covered by an Award which is settled in cash, and any Shares withheld
by the Company in connection with an Award which is net-settled, shall become
available for future Awards under the Plan.

(c)       Lapsed Awards. If an Award: (i) expires; (ii) is terminated,
surrendered, or canceled without having been exercised in full; or (iii) is
otherwise forfeited in whole or in part (including as a result of Shares
constituting or subject to an Award being repurchased by the Company pursuant to
a contractual repurchase right), then the unissued Shares that were subject to
such Award and/or such surrendered, canceled, forfeited, or repurchased Shares
(as the case may be) shall become available for future Awards under the Plan.

(d)       Substitute Awards. The Committee may grant Awards under the Plan in
substitution for stock and stock based awards held by employees, directors,
consultants or advisors of another company (an “Acquired Company”) in connection
with a merger, consolidation or similar transaction involving such Acquired
Company and the Company or an Affiliate, or the acquisition by the Company or an
Affiliate of property or stock of the Acquired Company. The Committee may direct
that substitute Awards be granted on such terms and conditions as the Committee
considers appropriate in the circumstances. Any such substitute Awards granted
under the Plan under this Section 2.1(d) shall not count against the Share
limitations set forth in Section 2.1(a) and 2.2.

2.2       Individual Limits. Awards under the Plan to Covered Employees shall be
subject to the following individual limits, which shall be construed and applied
consistently with Code §162(m), except that the limits shall apply to all
Service Providers:

(a)       Stock Options. Subject to adjustment as provided in Section 2.3, the
maximum aggregate number of Shares subject to Stock Options granted in any one
Fiscal Year to any one Service Provider shall be 500,000 Shares.

(b)       Stock Appreciation Rights. Subject to adjustment as provided in
Section 2.3, the maximum aggregate number of Shares subject to Stock
Appreciation Rights granted in any one Fiscal Year to any one Service Provider
shall be 500,000 Shares.

 

-2-

 



--------------------------------------------------------------------------------

(c)       Restricted Stock and Restricted Stock Units. Subject to adjustment as
provided in Section 2.3, the maximum aggregate grant with respect to Awards of
Restricted Stock or Restricted Stock Units in any one Fiscal Year to any one
Service Provider shall be 500,000 Shares.

(d)       Performance Awards.  Subject to adjustment as provided in Section 2.3,
(i) the maximum aggregate number of Shares subject to Performance Awards payable
in Shares granted in any one Fiscal Year to any one Service Provider shall be
500,000 Shares, and (ii) the maximum aggregate amount awarded with respect to
Performance Awards payable in cash granted in any one Fiscal Year to any one
Service Provider shall be $1,000,000.00, determined as of the date of payout.

(e)       Cash-Based Awards. Subject to adjustment as provided in Section 2.3,
the maximum aggregate amount awarded with respect to Cash-Based Awards granted
in any one Fiscal Year to any one Service Provider shall be $1,000,000.00,
determined as of the date of payout.

(f)        Other Share-Based Awards. Subject to adjustment as provided in
Section 2.3, the maximum aggregate grant with respect to other Share-Based
Awards in any one Fiscal Year to any one Service Provider shall be 500,000
Shares.

(g)       Canceled Awards. Any Awards granted to a Service Provider that are
canceled shall continue to count toward the individual share limit applicable to
that Service Provider set forth in this Section 2.2.

 

2.3

Adjustments.

(a)       In the event that there is any dividend or distribution payable in
Shares, or any adjustment, recapitalization, reclassification, reorganization or
other change in the Company’s capital structure or its business, including
without limitation, any stock split, reverse stock split, stock dividend, cash
dividend or dividend or distribution of cash, stock or other property, share
combination or similar event affecting the capital structure of the Company
(including a Corporate Transaction) (as defined in Section 2.3(b) below), then
the maximum aggregate number of Shares available for Awards under Section 2.1 of
the Plan, the maximum number of Shares issuable to a Service Provider under
Section 2.2 of the Plan, and any other limitation under this Plan on the maximum
number of Shares issuable to an individual Service Provider or in the aggregate
shall be proportionately adjusted (and rounded down to a whole number) by the
Committee as it deems equitable in its discretion to prevent dilution or
enlargement of the rights of the Participants. In addition, in the event of any
distribution or transaction of the type described in the preceding sentence, the
Committee may make appropriate and equitable substitutions or adjustments to the
number and kind of Shares or other securities subject to outstanding Awards,
and/or to the exercise price of outstanding Stock Options and Stock Appreciation
Rights. The Committee’s determination with respect to any such adjustments under
this Section 2.3(a) shall be conclusive and binding on all Participants.

(b)       In the case of any merger, consolidation, acquisition or disposition
of property or shares, separation, spin-off, reorganization, stock rights
offering, liquidation,

 

-3-

 



--------------------------------------------------------------------------------

disaffiliation or similar event affecting the Company or any of its Affiliates
(a “Corporate Transaction”), the Committee may, in its discretion, (i) cancel
all outstanding Awards in exchange for payments of cash, property or a
combination thereof having an aggregate value equal to the value of such Awards,
as determined by the Committee in its sole discretion; and (ii) substitute other
property (including, without limitation, cash or other securities of the Company
and securities of entities other than the Company) for the Shares subject to
outstanding Awards. Any action or adjustment authorized under this
Section 2.3(b) and taken by the Committee shall be conclusive and binding on all
Participants.

(c)       Notwithstanding anything herein to the contrary, the Committee may not
take any such action described in this Section 2.3 that would cause an Award
that is otherwise exempt from Code §409A to become subject to Code §409A, or
cause an Award that satisfies the requirements of Code §409A to fail to so
comply with such requirements.

ARTICLE 3

 

ADMINISTRATION OF THE PLAN

 

3.1

Administrator. The Plan shall be administered by the Committee.

3.2       Powers of the Committee. Subject to the provisions of the Plan,
Applicable Laws, and the specific duties delegated by the Board to the
Committee, the Committee shall have the authority in its discretion: (i) to
determine the Fair Market Value; (ii) to select the Service Providers to whom
Awards may be granted hereunder and the types of Awards to be granted to each;
(iii) to determine the number of Shares to be covered by each Award granted
hereunder; (iv) to determine whether, to what extent, and under what
circumstances an Award may be settled in cash, Shares, other securities, other
Awards, or other property; (v) to approve forms of Award Agreements; (vi) to
determine, in a manner consistent with the terms of the Plan, the terms and
conditions of any Award granted hereunder, based on such factors as the
Committee, in its sole discretion, shall determine; (vii) to construe and
interpret the terms of the Plan and Award Agreements; (viii) to correct any
defect, supply any omission, or reconcile any inconsistency in the Plan or any
Award Agreement in the manner and to the extent it shall deem desirable to carry
out the purposes of the Plan; (ix) to prescribe, amend, and rescind rules and
regulations relating to the Plan, including rules and regulations relating to
sub-plans established pursuant to Section 12.1 of the Plan; (x) to authorize
withholding arrangements pursuant to Section 10.7(b) of the Plan; (xi) to
authorize any person to execute on behalf of the Company any instrument required
to effect the grant of an Award previously granted by the Committee; (xii) to
accelerate the vesting of an Award; and (xiii) to make all other determinations
and take all other action described in the Plan or as the Committee otherwise
deems necessary or advisable for administering the Plan and effectuating its
purposes.

3.3       Compliance with Applicable Laws. The Committee shall administer,
construe, interpret, and exercise discretion under the Plan and each Award
Agreement in a manner that is consistent and in compliance with a reasonable,
good faith interpretation of all Applicable Laws.

3.4       Effect of Committee’s Decision and Committee’s Liability. The
Committee’s decisions, determinations and interpretations shall be final and
binding on all Participants and

 

-4-

 



--------------------------------------------------------------------------------

any other permitted holders of Awards. Neither the Committee nor any of its
members shall be liable for any act, omission, interpretation, construction, or
determination made in good faith in connection with the Plan or any Award
Agreement.

3.5       Delegation to Executive Officers. To the extent permitted by
Applicable Laws, the Committee may delegate to one or more Executive Officers
the powers: (i) to designate Employees who are not Executive Officers as
eligible to participate in the Plan; and (ii) to determine the amount and type
of Awards that may be granted to Employees who are not Executive Officers.

3.6       Awards may be Granted Separately or Together. In the Committee’s
discretion, Awards may be granted alone, in addition to, or in tandem with any
other Award or any award granted under another plan of the Company or an
Affiliate. Awards granted in addition to or in tandem with other awards may be
granted either at the same time or at different times.

3.7       Non-Employee Director Awards. Notwithstanding anything to the contrary
herein, the Board shall be responsible for administering this Plan with respect
to Awards to Non-Employee Directors, subject to the provisions of this Plan.
With respect to the administration of the Plan as it relates to Awards granted
to Non-Employee Directors, references in this Plan to the “Committee” shall
refer to the Board.

ARTICLE 4

 

VESTING AND PERFORMANCE OBJECTIVES

4.1       General. The vesting schedule or Period of Restriction for any Award
shall be specified in the applicable Award Agreement. The criteria for vesting
and for removing restrictions on any Award may include (i) performance of
substantial services for the Company or an Affiliate for a specified period;
(ii) achievement of one or more Performance Objectives; or (iii) a combination
of (i) and (ii), as determined by the Committee.

4.2       Period of Absence from Providing Substantial Services. To the extent
that vesting or removal of restrictions is contingent on performance of
substantial services for a specified period, a leave of absence (whether paid or
unpaid) shall not count toward the required period of service unless the Award
Agreement provides otherwise.

 

4.3

Performance Objectives.

(a)       Possible Performance Objectives. The Performance Objective(s) with
respect to any Award may include any one or more of the following objectives, as
established by the Committee in its sole discretion: (i) earnings per share;
(ii) net income or net operating income (before or after taxes and before or
after extraordinary items); (iii) sales, revenues or expenses; (iv) cash flow
return on investments which equals net cash flows divided by owners equity; (v)
earnings before or after taxes; (vi) earnings before interest, taxes,
depreciation and amortization (“EBITDA”); (vii) gross revenues; (viii) gross
margins; (ix) share price including, but not limited to, growth measures and
total shareholder return; (x) economic value added, which equals net income or
net operating income minus a charge for use of capital; (xi) debt

 

-5-

 



--------------------------------------------------------------------------------

reduction; (xii) market share; (xiii) revenue growth; (xiv) cash flow; (xv)
increase in customer base; (xvi) return on equity, assets, capital or
investment; (xvii) working capital; (xviii) net margin; (xix) earnings before
interest, taxes, depreciation, amortization and rent expense (“EBITDAR”); (xx)
headcount; (xxi) sales per dollar of salaried wage expense; (xxii) sales per
dollar of hourly wage expense; (xxiii) material costs, labor, overhead,
delivery, selling, general, and administrative expenses, interest, amortization,
and other expenses; (xxiv) sales dollar content per manufactured housing and
recreational vehicle units shipped; (xxv) gross margin per customer; (xxvi)
return on total assets; (xxvii) return on fixed assets; (xxviii) accounts
receivable turns; (xxix) days sales in accounts receivable; (xxx) inventory
turns; (xxxi) days inventory on hand; (xxxii) operating and investing cash
flows; (xxxiii) leverage ratio; (xxxiv) fixed charge ratio; and (xxxv) capital
expenditures. Performance Objectives may be based upon Company-wide, Affiliate,
divisional, project team, and/or individual performance. The Performance
Objectives established by the Committee for any Performance Period may be
expressed in terms of attaining a specified level of the Performance Objective
or the attainment of a percentage or absolute increase or decrease in the
particular objective, and may involve comparisons with respect to historical
results of the Company or an Affiliate and/or operating groups or segments
thereof, all as the Committee deems appropriate. The Performance Objectives
established by the Committee for any Performance Period may be applied to the
performance of the Company relative to a market index, a peer group of other
companies or a combination thereof, all as determined by the Committee for such
Performance Period. The Committee may further specify in respect of the
specified Performance Objectives for any Performance Period, a minimum
acceptable level of achievement below which no Award payment will be made or
vesting will occur, and may set forth a formula for determining the amount of
any payment to be made or level of vesting, if performance is at or above the
minimum acceptable level, but falls short of maximum achievement of the
specified Performance Objectives.

(b)       Objective Criteria; Adjustments to Performance Objectives. Any
Performance Objective shall relate to the Service Provider’s performance for the
Company (or an Affiliate) or the Company’s (or Affiliate’s) business activities
or organizational goals, and shall be sufficiently specific that a third party
having knowledge of the relevant facts could determine whether the Performance
Objective is achieved, and to calculate the amount of the Award payable to a
Participant based on the level of achievement. The Committee may provide, in
connection with the setting of the Performance Objectives, that any evaluation
of performance may include or exclude certain items that may occur during any
Performance Period including, but not limited to, the following: (i) to exclude
the dilutive effects of acquisitions or joint ventures; (ii) to assume that any
business divested by the Company achieved Performance Objectives at targeted
levels during the balance of the Performance Period following such divestiture;
(iii) to exclude restructuring and/or other nonrecurring charges; (iv) to
exclude the effects of changes to generally accepted accounting principles
(“GAAP”) or generally accepted accounting standards required by the Financial
Accounting Standards Board, International Financial Accounting Standards
(“IFRS”), or any other standard setting body; (v) to exclude the impact of any
“extraordinary items” as determined under GAAP, IFRS or applicable standards of
any other standard setting body; (vi) to exclude the effect of any change in
outstanding Shares by reason of any stock dividend or split, stock repurchase,
reorganization, recapitalization, merger, consolidation, spin-off, combination
or exchange of shares or other similar corporate change, or any distributions to
common shareholders other than regular cash dividends; and (vii) to exclude any
other unusual, non-recurring gain or loss or other extraordinary item. To the
extent such

 

-6-

 



--------------------------------------------------------------------------------

inclusions or exclusions affect an Award under this Plan, they shall be
prescribed in a form that meets the requirements of Code §162(m) for
deductibility.

(c)       Shareholder Approval of Performance Objectives. No Award granted to a
Covered Employee that is intended to qualify as “performance-based compensation”
under Code §162(m) shall be made unless the Company’s shareholders shall have
previously approved the Plan, or unless the Award is made contingent on
shareholder approval of the Plan.

(d)       Documentation of Performance Objectives. With respect to any Award
granted to a Covered Employee, the Performance Objectives shall be set forth in
writing no later than 90 days after commencement of the Performance Period to
which the Performance Objective(s) relate(s) (or, if sooner, before 25% of such
period has elapsed) and at a time when achievement of the Performance
Objective(s) is (are) substantially uncertain. Such writing shall also include
the Performance Period for measuring achievement of the Performance Objectives,
as established by the Committee.

(e)       Committee Certification. Prior to settlement of any Award granted to a
Covered Employee that is contingent on achievement of one or more Performance
Objectives, the Committee shall certify in writing that the applicable
Performance Objective(s) and any other material terms of the Award were in fact
satisfied. For purposes of this Section 4.3(e), approved minutes of the
Committee shall be adequate written certification.

(f)        Negative Discretion. The Committee may reduce, but may not increase,
the number of Shares deliverable, or the amount payable, under any Award granted
to a Covered Employee that is contingent on achievement of one or more
Performance Objectives after the applicable Performance Objectives are
satisfied.

ARTICLE 5

 

STOCK OPTIONS

5.1       Terms of Stock Options. Subject to the provisions of the Plan, the
type of Stock Option, term, exercise price, vesting schedule, and other
conditions and limitations applicable to each Stock Option shall be as
determined by the Committee and shall be stated in the Award Agreement.

5.2       Type of Stock Option. Each Stock Option shall be designated in the
Award Agreement as either an Incentive Stock Option or a Nonstatutory Stock
Option. Neither the Company nor the Committee shall have liability to a
Participant or any other party if a Stock Option (or any part thereof) which is
intended to be an Incentive Stock Option does not qualify as an Incentive Stock
Option. In addition, the Committee may make an adjustment or substitution
described in Section 2.3 of the Plan that causes the Stock Option to cease to
qualify as an Incentive Stock Option without the consent of the affected
Participant or any other party.

 

5.3

Limitations.

(a)       Maximum Term. No Stock Option shall have a term in excess of 10 years,
in each case measured from the date the Stock Option is granted. In the case of
any

 

-7-

 



--------------------------------------------------------------------------------

Incentive Stock Option granted to a 10% Shareholder (as defined in Section
5.3(e), below), the term of such Incentive Stock Option shall not exceed 5 years
measured from the date the Stock Option is granted.

(b)       Minimum Exercise Price. Subject to Section 2.3 of the Plan, the
exercise price per share of a Stock Option shall not be less than 100% of the
Fair Market Value per Share on the date the Stock Option is granted. In the case
of any Incentive Stock Option granted to a 10% Stockholder (as defined in
Section 5.3(e), below), subject to Section 2.3 of the Plan, the exercise price
per share of such Incentive Stock Option shall not be less than 110% of the Fair
Market Value per Share on the date such Incentive Stock Option is granted.

(c)       Repricing Prohibited. Except as provided in Section 2.3, the Committee
shall not amend any outstanding Stock Option to reduce its exercise price, and
shall not grant a Stock Option with a lower exercise price to a Participant
within six months to the same individual before or after a Stock Option with a
higher exercise price held by such Participant is canceled.

(d)       $100,000 Limit for Incentive Stock Options. Notwithstanding a Stock
Option’s designation, to the extent that Incentive Stock Options are exercisable
for the first time by a Participant during any calendar year with respect to
Shares whose aggregate Fair Market Value exceeds $100,000 (regardless of whether
such Incentive Stock Options were granted under this Plan, or any other plan of
the Company or any Affiliate), such Stock Options shall be treated as
Nonstatutory Stock Options (but only to the extent of any such excess). For
purposes of this Section 5.3(d), Fair Market Value shall be measured as of the
date the Stock Option was granted and Incentive Stock Options shall be taken
into account in the order in which they were granted.

(e)       10% Shareholder. For purposes of this Section 5.3, a “10% Shareholder”
is an individual who, immediately before the date an Award is granted, owns (or
is treated as owning) stock possessing more than 10% of the total combined
voting power of all classes of stock of the Company (or an Affiliate),
determined under Code §424(d).

5.4       Payment of Exercise Price. The Committee shall determine the
acceptable form of consideration for exercising a Stock Option, including the
method of payment. In the case of an Incentive Stock Option, the Committee shall
determine the acceptable form of consideration at the time of grant. To the
extent approved by the Committee in its discretion and as set out in the
applicable Award Agreement, the exercise price of a Stock Option may be paid
(i) in United States dollars in cash or by check; (ii) through delivery of
Shares owned by the Participant having a Fair Market Value equal, as of the date
of exercise, to the exercise price of the Stock Option; (iii) by having the
Company retain from the Shares otherwise issuable upon exercise of the Stock
Option, a number of Shares having a Fair Market Value equal, as of the date of
exercise, to the exercise price of the Stock Option (a “net-exercise”); (iv) in
accordance with a cashless exercise program established with a securities
brokerage firm, and approved by the Committee; (v) by any combination of (i),
(ii), (iii) and (iv) above; or (vi) payment of such other lawful consideration
as the Committee may determine. Notwithstanding the foregoing, the Committee
shall accept only such payment on exercise of an Incentive Stock Option as is
permitted by Code §422.

 

-8-

 



--------------------------------------------------------------------------------

 

5.5

Exercise of Stock Options.

(a)       Procedure for Exercise. Any Stock Option granted hereunder shall be
exercisable according to the terms of the Plan and at such times and under such
conditions as set forth in the Award Agreement. A Stock Option shall be deemed
exercised when the Committee (or its designee) receives: (i) notice of exercise
(in accordance with the Award Agreement) from the person entitled to exercise
the Stock Option and (ii) full payment for the Shares (in a form permitted under
Section 5.4) with respect to which the Stock Option is exercised.

(b)       Termination of Relationship as a Service Provider. Following a
Participant’s Termination of Service, the Participant (or the Participant’s
Beneficiary, in the case of Termination of Service due to death) may exercise
his or her Stock Options within such period of time as is specified in the Award
Agreement to the extent that the Participant’s Stock Options are vested as of
the Termination of Service. In the absence of a specified time in the Award
Agreement, the Participant’s Stock Options shall remain exercisable for three
months following the Participant’s Termination of Service for any reason other
than Disability or death, and for 12 months after the Participant’s Termination
of Service on account of Disability or death. After the Participant’s death, his
Beneficiary may exercise the Participant’s Stock Options only to the extent that
the deceased Participant was entitled to exercise such Stock Options as of the
date of his or her death.

(c)       Rights as a Shareholder. Shares subject to a Stock Option shall be
deemed issued, and the Participant shall be deemed the record holder of such
Shares, on the Stock Option exercise date. Until such Stock Option exercise
date, no right to vote or receive dividends or any other rights as a shareholder
shall exist with respect to the Shares subject to a Stock Option.

5.6       Repurchase Rights. The Committee shall have the discretion to grant
Stock Options which are immediately exercisable for unvested Shares (“reverse
vesting”). If the Participant ceases to be a Service Provider while holding such
unvested Shares, the Company shall have the right to repurchase any or all of
those unvested Shares at a price per share equal to the lower of (i) the
exercise price paid per Share or (ii) the Fair Market Value per Share at the
time of repurchase. The terms upon which such repurchase right shall be
exercisable by the Committee (including the period and procedure for exercise
and the appropriate vesting schedule for the purchased Shares) shall be
established by the Committee and set forth in the document evidencing such
repurchase right.

ARTICLE 6

 

STOCK APPRECIATION RIGHTS

6.1       Terms of Stock Appreciation Right. The term, exercise price, number of
Shares, vesting schedule, medium of settlement, and other conditions and
limitations applicable to each Stock Appreciation Right, shall be as determined
by the Committee and shall be stated in the Award Agreement. Upon exercise, all
Stock Appreciation Rights shall be settled in cash, Shares, other securities,
other Awards, other property or any combination thereof as determined by the
Committee, and as stated in the Award Agreement.

 

-9-

 



--------------------------------------------------------------------------------

 

6.2

Exercise of Stock Appreciation Right.

(a)       Procedure for Exercise. Any Stock Appreciation Right granted hereunder
shall be exercisable according to the terms of the Plan and at such times and
under such conditions as set forth in the Award Agreement. A Stock Appreciation
Right shall be deemed exercised when the Committee (or its designee) receives
notice of exercise (in accordance with the Award Agreement) from the person
entitled to exercise the Stock Appreciation Right.

(b)       Termination of Relationship as a Service Provider. Following a
Participant’s Termination of Service, the Participant (or the Participant’s
Beneficiary, in the case of Termination of Service due to death) may exercise
his or her Stock Appreciation Rights within such period of time as is specified
in the Award Agreement to the extent that the Participant’s Stock Appreciation
Rights are vested as of the Termination of Service. In the absence of a
specified time in the Award Agreement, the Participant’s Stock Appreciation
Rights shall remain exercisable for three months following the Participant’s
Termination of Service for any reason other than Disability or death, and for 12
months after the Participant’s Termination of Service on account of Disability
or death. After the Participant’s death, his Beneficiary may exercise the
Participant’s Stock Appreciation Rights only to the extent that that the
deceased Participant was entitled to exercise such Stock Appreciation Rights as
of the date of his or her death.

(c)       Rights as a Shareholder. Shares subject to a Stock Appreciation Right
payable in Shares shall be deemed issued, and the Participant shall be deemed
the record holder of such Shares, on the date the Stock Appreciation Right is
exercised and Shares (if any) are delivered in settlement thereof. Unless and
until such delivery, no right to vote or receive dividends or any other rights
as a shareholder shall exist with respect to the Shares subject to the Stock
Appreciation Right.

ARTICLE 7

 

RESTRICTED STOCK AND RESTRICTED STOCK UNITS

7.1       Terms of Restricted Stock. Subject to the provisions of the Plan, the
Period of Restriction, the number of Shares granted, and any other conditions
and limitations applicable to each Award of Restricted Stock shall be as
determined by the Committee and shall be stated in the Award Agreement. Unless
the Committee determines otherwise, Shares of Restricted Stock may be held by
the Company as escrow agent until the restrictions on such Shares shall have
lapsed.

(a)       Transferability. Except as provided in this Section 7.1, Shares of
Restricted Stock may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated until the end of the applicable Period of Restriction.

(b)       Other Restrictions. The Committee, in its sole discretion, may impose
such other restrictions on Shares of Restricted Stock as it may deem advisable
or appropriate.

 

-10-

 



--------------------------------------------------------------------------------

(c)       Removal of Restrictions. Except as otherwise provided in this Section
7.1, and subject to Section 10.5 of the Plan, Shares of Restricted Stock subject
to an Award of Restricted Stock made under the Plan shall be released from the
applicable transfer and other restrictions, and shall become fully transferable,
as soon as practicable after the Period of Restriction ends, and in any event no
later than 2½ months after the end of the Fiscal Year in which the Period of
Restriction ends.

(d)       Voting Rights. During the Period of Restriction, Service Providers
holding Shares of Restricted Stock granted hereunder may exercise full voting
rights with respect to those Shares, unless otherwise provided in the Award
Agreement.

(e)       Dividends and Other Distributions. During the Period of Restriction,
Service Providers holding Shares of Restricted Stock shall be entitled to
receive all dividends and other distributions paid with respect to such Shares
unless otherwise provided in the Award Agreement. If any such dividends or
distributions are paid in Shares, the Shares shall be subject to the same
restrictions (and shall therefore be forfeitable to the same extent) as the
Shares of Restricted Stock with respect to which they were paid. If any such
dividends or distributions are paid in cash, the Award Agreement may (but is not
required to) specify that the cash payments shall be subject to the same
restrictions as the related Shares of Restricted Stock, in which case they shall
be accumulated during the Period of Restriction and paid or forfeited when the
related Shares of Restricted Stock vest or are forfeited. Alternatively, the
Award Agreement may specify that the dividend equivalents or other payments
shall be unrestricted, in which case they shall be paid as soon as practicable
after the dividend or distribution date. In no event shall any cash dividend or
distribution be paid later than 2½ months after the Fiscal Year in which the
dividend or distribution becomes nonforfeitable.

(f)        Right of Repurchase of Restricted Stock. If, with respect to any
Award of Restricted Stock, a Participant’s Termination of Service occurs before
the end of the Period of Restriction, then the Company shall have the right to
repurchase forfeitable Shares of Restricted Stock from the Participant at their
original issuance price or other stated or formula price (or to require
forfeiture of such Shares if issued at no cost).

7.2       Terms of Restricted Stock Units. Subject to the provisions of the
Plan, the Period of Restriction, number of underlying Shares, and other
conditions and limitations applicable to each Award of Restricted Stock Units
shall be as determined by the Committee and shall be stated in the Award
Agreement.

(a)       Settlement of Restricted Stock Units. Subject to Section 10.5 of the
Plan, the number of Shares specified in the Award Agreement, or cash equal to
the Fair Market Value of the underlying Shares specified in the Award Agreement,
shall be delivered to the Participant as soon as practicable after the end of
the applicable Period of Restriction, and in any event no later than 2½ months
after the end of the Fiscal Year in which the Period of Restriction ends.

(b)       Dividend and Other Distribution Equivalents. The Committee is
authorized to grant to holders of Restricted Stock Units the right to receive
payments equivalent to dividends or other distributions with respect to Shares
underlying Awards of Restricted Stock Units. The Award Agreement may specify
that the dividend equivalents or other distributions

 

-11-

 



--------------------------------------------------------------------------------

shall be subject to the same restrictions as the related Restricted Stock Units,
in which case they shall be accumulated during the Period of Restriction and
paid or forfeited when the related Restricted Stock Units are paid or forfeited.
Alternatively, the Award Agreement may (but is not required) to specify that the
dividend equivalents or other distributions shall be unrestricted, in which case
they shall be paid on the dividend or distribution payment date for the
underlying Shares, or as soon as practicable thereafter. In no event shall any
unrestricted dividend equivalent or other distribution be paid later than 2½
months after the Fiscal Year in which the record date for the dividend or
distribution occurs.

(c)       Forfeiture. If, with respect to any Award of Restricted Stock Units, a
Participant’s Termination of Service occurs before the end of the Period of
Restriction, then the Restricted Stock Units granted pursuant to such Award
shall be forfeited and the Company (and any Affiliate) shall have no further
obligation thereunder.

ARTICLE 8

 

PERFORMANCE AWARDS

8.1       Terms of Performance Awards. Subject to the terms and provisions of
this Plan, the Committee, at any time and from time to time, may grant
Performance Awards to Participants in such amounts and upon such terms as the
Committee shall determine. Performance Awards may be granted in the form of
either Performance Shares or Performance Units. Each Award Agreement evidencing
a Performance Award shall specify the number of Performance Shares or
Performance Units subject thereto, the Performance Objective(s), the Performance
Period applicable to the Award, and the other terms, conditions and restrictions
of the Award which are not inconsistent with the terms of this Plan. The
establishment of Performance Objectives with respect to the grant or vesting of
any Performance Award to a Covered Employee intended to result in
performance-based compensation for purposes of Code §162(m) shall follow
procedures substantially equivalent to those set forth in Section 4.

8.2       Initial Value of Performance Shares and Performance Units. Unless
otherwise provided by the Committee in granting a Performance Award, each
Performance Share shall have an initial monetary value equal to the Fair Market
Value of one (1) Share, subject to adjustment as provided in Section 2.3, on the
effective date of grant of the Performance Share, and each Performance Unit
shall have an initial monetary value that is established by the Committee at the
time of grant.

8.3       Settlement of Performance Awards. Subject to the terms of this Plan,
after the applicable Performance Period has ended, the holder of a Performance
Award shall be entitled to receive payout of the value and/or distribution of
the number of Shares earned by the Participant over the Performance Period, to
be determined as a function of the extent to which the corresponding Performance
Objectives have been achieved. The determination and certification of the
attainment of the Performance Objectives with respect to any Performance Award
granted to a Covered Employee intended to result in performance-based
compensation for purposes of Code §162(m) shall comply with the requirements set
forth in Section 4. Subject to Section 10.5, unless the terms of the Award
Agreement require payment at some later date, the number of Shares specified in
the Award Agreement, or cash equal to the Fair Market Value of

 

-12-

 



--------------------------------------------------------------------------------

the underlying Shares specified in the Award Agreement, shall be delivered to
the Participant as soon as practicable after the end of the applicable
Performance Period, and in any event no later than 2½ months after the end of
the Fiscal Year in which the Performance Period ends.

8.4       Forfeiture. If, with respect to any Performance Award, (i) a
Participant’s Termination of Service occurs before the end of the Performance
Period, or (ii) any Performance Objective(s) are not achieved by the end of the
Performance Period, then the Performance Shares or Performance Units granted
pursuant to such Performance Award shall be forfeited and the Company (and any
Affiliate) shall have no further obligation thereunder.

ARTICLE 9

 

OTHER AWARDS

9.1       Cash-Based Awards. Subject to the provisions of the Plan, the
Committee, at any time and from time to time, may grant Cash-Based Awards to
Service Providers in such amounts and upon such terms and conditions, including
the achievement of Performance Objectives, as the Committee may determine.

(a)       Each Cash-Based Award shall be evidenced by an Award Agreement that
shall specify the payment amount or formula, the Performance Objective(s), the
Performance Period, if applicable, the time and form of payment or distribution,
and such other provisions as the Committee shall determine which are not
inconsistent with the terms of this Plan.

(b)       Each Cash-Based Award shall specify a monetary payment amount or
payment range as determined by the Committee. The Committee may also require the
satisfaction of such service requirements, conditions, restrictions or
performance criteria, including, without limitation, Performance Objectives as
described in Section 4.3, as shall be established by the Committee and set forth
in the Award Agreement evidencing such Award. If the Committee exercises its
discretion to establish Performance Objectives, the final value of a Cash-Based
Award that will be paid to the Participant will depend on the extent to which
the Performance Objectives are met. The establishment of Performance Objectives
with respect to the grant or vesting of any Cash-Based Award granted to a
Covered Employee intended to result in performance-based compensation for
purposes of Code §162(m) shall follow procedures substantially equivalent to
those set forth in Section 4.

(c)       Payment or settlement, if any, with respect to a Cash-Based Award
shall be made in accordance with the terms of the Award Agreement, in cash,
Shares or other securities or any combination thereof as the Committee
determines. The determination and certification of the final value with respect
to any Cash-Based Award granted to a Covered Employee intended to result in
performance-based compensation for purposes of Code §162(m) shall comply with
the requirements set forth in Section 4. Subject to Section 10.5, unless the
terms of the Award Agreement require payment at some later date, the amount
payable in connection with a Cash-Based Award shall be paid to the Participant
as soon as practicable after the end of the applicable Performance Period, and
in any event no later than 2½ months after the end of the Fiscal Year in which
the Performance Period ends.

 

-13-

 



--------------------------------------------------------------------------------

9.2       Grant of Other Share-Based Awards. The Committee may grant other types
of equity-based or equity-related Awards not otherwise described by the terms of
this Plan (including the grant or offer for sale of unrestricted securities,
stock-equivalent units, securities or debentures convertible into common stock
or other forms determined by the Committee) in such amounts and subject to such
terms and conditions as the Committee shall determine. Such Awards may involve
the transfer of actual Shares to Service Providers, or payment in cash or
otherwise of amounts based on the value of Shares and may include, without
limitation, Awards designed to comply with or take advantage of the applicable
local laws of jurisdictions other than the United States.

(a)       Each Other Share-Based Award shall be expressed in terms of Shares or
units based on such Shares, as determined by the Committee. The Committee may
also require the satisfaction of such service requirements, conditions,
restrictions or performance criteria, including, without limitation, Performance
Objectives as described in Section 4.3, as shall be established by the Committee
and set forth in the Award Agreement evidencing such Award. If the Committee
exercises its discretion to establish Performance Objectives, the final value of
Other Share-Based Awards that will be paid to the Participant will depend on the
extent to which the Performance Objectives are met. The establishment of
Performance Objectives with respect to the grant or vesting of any Other
Share-Based Award granted to a Covered Employee intended to result in
performance-based compensation for purposes of Code §162(m) shall follow
procedures substantially equivalent to those set forth in Section 4.

(b)       Payment or settlement, if any, with respect to an Other Share-Based
Award shall be made in accordance with the terms of the Award, in cash, Shares
or other securities or any combination thereof as the Committee determines. The
determination and certification of the final value with respect to any Other
Share-Based Award granted to a Covered Employee intended to result in
performance-based compensation for purposes of Code §162(m) shall comply with
the requirements set forth in Section 4. Subject to Section 10.5, unless the
terms of the Award Agreement require payment at some later date, the number of
Shares specified in the Award Agreement, or cash equal to the Fair Market Value
of the underlying Shares specified in the Award Agreement, shall be delivered to
the Participant as soon as practicable after the end of the applicable
Performance Period, and in any event no later than 2½ months after the end of
the Fiscal Year in which the Performance Period ends.

(c)       Participants shall have no voting rights with respect to Shares
represented by Other Share-Based Awards until the date of the issuance of such
Shares, if any, in settlement of such Award.

9.3       Effect of Termination of Service. Each Award Agreement evidencing a
Cash-Based Award or Other Share-Based Award shall set forth the extent to which
the Participant shall have the right to retain such Award following the
Participant’s Termination of Service. Such provisions shall be determined in the
sole discretion of the Committee, need not be uniform among all Cash-Based
Awards or Other Share-Based Awards, and may reflect distinctions based on the
reasons for termination.

 

-14-

 



--------------------------------------------------------------------------------

ARTICLE 10

 

ADDITIONAL TERMS OF AWARDS

10.1     No Rights to Awards. No Service Provider shall have any claim to be
granted any Awards under the Plan, and the Company is not obligated to extend
uniform treatment to Participants or Beneficiaries under the Plan. The terms and
conditions of Awards need not be the same with respect to each Participant.

10.2     No Effect on Employment or Service Relationship. Neither the Plan nor
any Award shall confer upon a Participant any right with respect to continuing
the Participant’s relationship as a Service Provider with the Company or any
Affiliate; nor shall they interfere in any way with the Participant’s right or
the Company’s or any Affiliate’s right to terminate such relationship at any
time, with or without cause, to the extent permitted by Applicable Laws and any
enforceable agreement between the Service Provider and the Company or any
Affiliate.

10.3     No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities, or other property shall be paid or transferred in lieu
of any fractional Shares, or whether such fractional Shares or any rights
thereto shall be canceled, terminated, or otherwise eliminated.

10.4     Transferability of Awards. Unless otherwise determined by the
Committee, an Award may not be sold, pledged, assigned, hypothecated,
transferred or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
Participant, only by the Participant. Subject to the approval of the Committee
in its sole discretion, Nonstatutory Stock Options may be transferable to
members of a Participant’s immediate family, and to one or more trusts for the
benefit of such family members, partnerships in which such family members are
the only partners, or corporations in which such family members are the only
shareholders. “Members of the immediate family” means the Participant’s spouse,
children, stepchildren, grandchildren, parents, grandparents, siblings
(including half brothers and sisters), and individuals who are family members by
adoption. To the extent that any Award is transferable, such Award shall contain
such additional terms and conditions as the Committee deems appropriate.

10.5     Conditions On Delivery of Shares and Lapsing of Restrictions. The
Company shall not be obligated to deliver any Shares pursuant to the Plan or to
remove restrictions from Shares previously delivered under the Plan unless and
until (i) all conditions of the Award have been met or removed to the
satisfaction of the Committee, (ii) subject to approval of the Company’s
counsel, all other legal matters (including any Applicable Laws) in connection
with the issuance and delivery of such Shares have been satisfied, and (iii) the
Participant has executed and delivered to the Company such representations or
agreements as the Committee may consider appropriate to satisfy the requirements
of Applicable Laws.

10.6     Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance or sale
of any Shares hereunder, shall relieve the

 

-15-

 



--------------------------------------------------------------------------------

Company of any liability in respect of the failure to issue or sell such Shares
as to which such requisite authority shall not have been obtained.

 

10.7

Withholding.

(a)       Withholding Requirements. Prior to the delivery of any Shares or
payment of any cash pursuant to the grant, exercise, vesting, or settlement of
an Award, the Company shall have the power and the right to deduct or withhold,
or to require a Participant or Beneficiary to remit to the Company, an amount
sufficient to satisfy any federal, state, and local taxes (including the
Participant’s employment tax obligations) that the Company determines is
required to be withheld to comply with Applicable Laws. The Participant or
Beneficiary shall remain responsible at all times for paying any federal, state,
and local income or employment tax due with respect to any Award, and the
Company shall not be liable for any interest or penalty that a Participant or
Beneficiary incurs by failing to make timely payments of tax.

(b)       Withholding Arrangements. The Committee, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit a
Participant or Beneficiary to satisfy such tax withholding obligation, in whole
or in part, by (i) electing to have the Company withhold otherwise deliverable
Shares, or (ii) delivering to the Company already-owned Shares having a Fair
Market Value equal to the amount required by Applicable Law to be withheld. The
Fair Market Value of the Shares to be withheld or delivered, or with respect to
which restrictions are removed, shall be determined as of the date that the
taxes are required to be withheld.

10.8     Other Provisions in Award Agreements/Change in Control. In addition to
the provisions described in the Plan, an Award Agreement may include such other
provisions (whether or not applicable to the Award of any other Participant) as
the Committee determines appropriate, including restrictions on resale or other
disposition, provisions for the acceleration of vesting and/or exercisability of
Awards upon a Change in Control of the Company, provisions for the cancellation
of Awards in the event of a Change in Control of the Company, and provisions to
comply with Applicable Laws.

10.9     Section 16 of the Exchange Act. It is the intent of the Company that
Awards and transactions permitted by Awards be interpreted in a manner that, in
the case of Participants who are or may be subject to Section 16 of the Exchange
Act, qualify, to the maximum extent compatible with the express terms of the
Awards, for exemption from matching liability under Rule 16b-3 promulgated under
the Exchange Act. The Company shall have no liability to any Participant or
other person for Section 16 consequences of Awards or events in connection with
Awards if an Award or related event does not so qualify.

10.10   Not Benefit Plan Compensation. Payments and other benefits received by a
Participant under an Award made pursuant to the Plan shall not be deemed a part
of a Participant’s compensation for purposes of determining the Participant’s
benefits under any other employee benefit plans or arrangements provided by the
Company or an Affiliate, except where the Committee expressly provides otherwise
in writing.

 

-16-

 



--------------------------------------------------------------------------------

 

10.11

Section 409A.

(a)       Certain awards under the Plan may constitute nonqualified deferred
compensation under Code §409A, including the regulations and guidance
promulgated thereunder, and it is intended that such awards meet the
requirements of paragraphs (a)(2), (3), and (4) of Code §409A, and the terms and
provisions of the Plan and Award Agreements should be interpreted and applied in
a manner consistent with such requirements.

(b)       Notwithstanding any provision in this Plan or any Award Agreement to
the contrary, if any provision of this Plan or any Award Agreement contravenes
any regulations or guidance promulgated under Code §409A or could cause any
Award to be subject to additional taxes, accelerated taxation, interest or
penalties under Code §409A, the Company may, in its sole discretion and without
the Participant’s consent, modify this Plan or any Award Agreement: (i) to
comply with, or avoid being subject to, Code §409A, or to avoid the imposition
of any taxes, accelerated taxation, interest or penalties under Code §409A, and
(ii) to maintain, to the maximum extent practicable, the original intent of the
applicable provision without contravening the provisions of Code §409A. This
section does not create an obligation on the part of the Company to modify this
Plan or any Award Agreement and does not guarantee that the Awards will not be
subject to interest or penalties under Code §409A.

(c)       If any amount shall be payable with respect to any Award hereunder as
a result of a Participant’s “separation from service” (as such term is defined
under Code §409A) at such time as the Participant is a Specified Employee and
such amounts are subject to the provisions of Code §409A, then no payment shall
be made, except as permitted under Code §409A, prior to the first day of the
seventh (7th) calendar month beginning after the Participant’s separation from
service (or the date of his or her earlier death), or as soon as
administratively practicable thereafter. “Specified Employee” means an Employee
who at any time during the twelve-month period ending on the identification date
was a “key employee” as defined under Code §416(i) (applied in accordance with
the regulations thereunder, but without regard to paragraph (5) thereof). The
Company may adopt a Specified Employee Identification Policy which specifies the
identification date, the effective date of any change in the key employee group,
compensation definition and other variables that are relevant in identifying
specified employees, and which may include an alternative method of identifying
specified employees consistent with the regulations under Code §409A. In the
absence of any such policy or policy provision, for purposes of the above, the
“identification date” is each December 31st, and an employee who satisfies the
above conditions will be considered to be a “specified employee” from April 1st
following the identification date to March 31st of the following year, and the
compensation and other variables, and special rules for corporate events and
special rules relating to nonresident aliens, that is necessary in identifying
specified employees will be determined and applied in accordance with the
defaults specified in the regulations under Code §409A. Any Specified Employee
Identification Policy will apply uniformly to all nonqualified deferred
compensation plans subject to Code §409A that are maintained by the Company or
an affiliate.

 

-17-

 



--------------------------------------------------------------------------------

ARTICLE 11

 

TERM, TERMINATION AND AMENDMENT OF PLAN

11.1     Term of Plan. The Plan shall become effective on the Effective Date;
provided that the Plan and any Awards granted hereunder shall be null and void
if the Plan is not approved by the Company’s shareholders before any
compensation under the Plan is paid.

11.2     Termination of the Plan. The Plan shall terminate upon the earliest to
occur of (i) the date on which all Shares available for issuance under the Plan
have been issued as fully vested Shares; or (ii) the date determined by the
Board pursuant to its authority under Section 11.3 of the Plan; provided,
however, that Incentive Stock Options may not be granted after the tenth
anniversary of the Effective Date. No Plan termination that impacts any deferred
compensation subject to Code §409A shall be made without compliance with the
provisions of Code §409A regarding terminations and liquidations.

11.3     Amendment of the Plan. The Board or the Committee may at any time
amend, alter, suspend, or terminate the Plan, without the consent of the
Participants or Beneficiaries. The Company shall obtain shareholder approval of
any Plan amendment to the extent necessary to comply with Applicable Laws.
Notwithstanding any provision of this Section 11.3 to the contrary, the Company
reserves the right to:

(a)       amend the Plan (or any outstanding Award Agreement) in any respect
solely to comply with the provisions of Code §409A so as not to trigger any
unintended tax consequences prior to the payment or other taxable event with
respect to the Award;

(b)       pay the lump sum value of any deferred compensation hereunder if the
Company determines that such payment will not constitute an impermissible
acceleration of payments under the limited cashout provision of Treas. Reg.
§1.409A-3(j)(4)(v), or under one of the exceptions provided in Treas. Reg.
§1.409A-3(j)(4)(ix) or any successor guidance; in such an event, payment shall
be made at the earliest date permitted under such guidance; and

(c)       make payments hereunder before such payments are otherwise due if it
determines that the provisions of the Plan fail to meet the requirements of Code
§409A; provided, however, that such payment(s) may not exceed the amount
required to be included in income as a result of such failure to comply the
requirements of Code §409A.

11.4     Effect of Amendment or Termination. Except as provided in Sections 11.3
and 11.5 of the Plan, no amendment, alteration, suspension, or termination of
the Plan shall impair the rights of any Participant or Beneficiary under an
outstanding Award, unless required to comply with an Applicable Law or mutually
agreed otherwise between the Participant and the Committee; any such agreement
must be in writing and signed by the Participant and the Company. Termination of
the Plan shall not affect the Committee’s ability to exercise the powers granted
to it hereunder with respect to Awards granted under the Plan prior to the date
of such termination.

11.5     Adjustments of Awards Upon the Occurrence of Unusual or Nonrecurring
Events. The Committee may, in its sole discretion (but subject to the
limitations and conditions

 

-18-

 



--------------------------------------------------------------------------------

expressly stated in the Plan, such as the limitations on adjustment of
Performance Objectives), adjust the terms and conditions of Awards during the
pendency or in recognition of (i) unusual or nonrecurring events affecting the
Company or an Affiliate (such as a capital adjustment, reorganization, or
merger) or the financial statements of the Company or an Affiliate, or (ii) any
changes in Applicable Laws or accounting principles. By way of example, the
power to adjust Awards shall include the power to suspend the exercise of any
Stock Option or Stock Appreciation Right.

ARTICLE 12

 

MISCELLANEOUS

12.1     Authorization of Sub-Plans. The Committee may from time to time
establish one or more sub-plans under the Plan, including but not limited to for
purposes of satisfying applicable blue sky, securities, and/or tax laws. The
Committee shall establish such sub-plans by adopting supplements to this Plan
containing (i) such limitations as the Committee deems necessary or desirable,
and/or (ii) such additional terms and conditions not otherwise inconsistent with
the Plan as the Committee shall deem necessary or desirable. All sub-plans
adopted by the Committee shall be deemed to be part of the Plan, but each
sub-plan shall apply only to Participants included within any such sub-plan(s).

12.2     Governing Law. The provisions of the Plan and all Awards made hereunder
shall be governed by and interpreted in accordance with the laws of the State of
Indiana, regardless of the laws that might otherwise govern under any state’s
applicable principles of conflicts of laws.

12.3     Committee Manner of Action. Unless otherwise provided in the bylaws of
the Company or the charter of the Committee: (i) a majority of the members of a
Committee shall constitute a quorum, and (ii) the vote of a majority of the
members present who are qualified to act on a question assuming the presence of
a quorum or the unanimous written consent of the members of the Committee shall
constitute action by the Committee. The Committee may delegate the performance
of ministerial functions in connection with the Plan to such person or persons
as the Committee may select.

 

12.4

Expenses. The costs of administering the Plan shall be paid by the Company.

12.5     Severability. If any provision of the Plan or any Award Agreement is
determined by a court of competent jurisdiction to be invalid, illegal, or
unenforceable in any jurisdiction, or as to any person or Award, such provision
shall be construed or deemed to be amended to resolve the applicable infirmity,
unless the Committee determines that it cannot be so construed or deemed amended
without materially altering the Plan or the Award, in which case such provision
shall be stricken as to such jurisdiction, person, or Award, and the remainder
of the Plan and any such Award shall remain in full force and effect.

12.6     Delivery of Shares. Subject to any governing rules or regulations
(including applicable stock exchange rules), the Company shall issue or cause to
be issued the Shares acquired pursuant to an Award and shall deliver such Shares
to or for the benefit of the

 

-19-

 



--------------------------------------------------------------------------------

Participant by means of one or more of the following: (a) by delivering to the
Participant evidence of book entry Shares credited to the account of the
Participant, (b) by depositing such Shares for the benefit of the Participant
with any broker with which the Participant has an account relationship, or
(c) by delivering such Shares to the Participant in certificate form.

12.7     Construction. Unless the contrary is clearly indicated by the context,
(i) the use of the masculine gender shall also include within its meaning the
feminine and vice versa; (ii) the use of the singular shall also include within
its meaning the plural and vice versa; and (iii) the word “include” shall mean
to include, but not to be limited to.

12.8     No Trust or Fund Created. Neither the Plan nor any Award Agreement
shall create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company (or an Affiliate) and a Participant
or any other person. To the extent that any person acquires a right to receive
payments from the Company (or an Affiliate) pursuant to an Award, such right
shall be no more secure than the right of any unsecured general creditor of the
Company (or the Affiliate, as applicable).

12.9     Headings. Headings are given to the sections and subsections of the
Plan solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

12.10   Complete Statement of Plan. This document is a complete statement of the
Plan.

 

-20-

 



--------------------------------------------------------------------------------

APPENDIX

As used in the Plan, the following terms shall have the following meanings:

(a)       “Affiliate” means an entity in which the Company has a direct or
indirect equity interest, whether now or hereafter existing; provided however,
that with respect to an Incentive Stock Option, an Affiliate means a “parent
corporation” (as defined in Code §424(e) or a “subsidiary corporation” (as
defined in Code §424(f)) with respect to the Company, whether now or hereafter
existing.

(b)       “Applicable Laws” means the requirements relating to, connected with,
or otherwise implicated by the administration of long-term incentive plans under
applicable state corporation laws, United States federal and state securities
laws, the Code, any stock exchange or quotation system on which the Shares are
listed or quoted, and the applicable laws of any foreign country or jurisdiction
where Awards are, or will be, granted under the Plan.

(c)       “Award” means, individually or collectively, a grant under the Plan of
Stock Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock
Units, Performance Awards, Cash-Based Awards, Other Share-Based Awards, or other
awards under the Plan.

(d)       “Award Agreement” means a written agreement setting forth the terms
and provisions applicable to an Award granted under the Plan. Each Award
Agreement shall be subject to the terms and conditions of the Plan.

(e)       “Beneficiary” means the personal representative of the Participant’s
estate or the person(s) to whom an Award is transferred pursuant to the
Participant’s will or in accordance with the laws of descent or distribution.

 

(f)

“Board” means the board of directors of the Company.

(g)       “Cash-Based Award” means an Award, settled in cash, granted pursuant
to Article 9.

(h)       “Change of Control” means a change in control as defined in the
relevant Award Agreement.

(i)        “Code” means the Internal Revenue Code of 1986, as amended. Any
reference to a section of the Code herein shall be a reference to any
regulations or other guidance of general applicability promulgated under such
section, and shall further be a reference to any successor or amended section of
such section of the Code that is so referred to and any regulations thereunder.

(j)        “Committee” means the Compensation Committee of the Board, which has
been constituted by the Board to comply with the requirements of Rule 16b-3
promulgated under the Exchange Act, Code §162(m), and/or other Applicable Laws.

(k)       “Company” means Patrick Industries, Inc., an Indiana corporation, or
any successor thereto.

 

--------------------------------------------------------------------------------

(l)        “Consultant” means any natural person, including an advisor, engaged
by the Company or an Affiliate to render services to such entity.

(m)      “Covered Employee” means any Employee who is or may become a “Covered
Employee” as defined in Code §162(m), or any successor provision of the Code,
and who is designated, either as an individual Employee or a member of a class
of Employees, by the Committee no later than (i) ninety (90) days after the
beginning of the relevant Performance Period, or (ii) the date on which
twenty-five percent (25%) of the relevant Performance Period has elapsed, as a
“Covered Employee” under this Plan for such Performance period.

 

(n)

“Director” means a member of the Board.

(o)       “Disability” means total and permanent disability as defined in Code
§22(e)(3).

 

(p)

“Effective Date” means August 13, 2009.

(q)       “Employee” means any person who is an employee, as defined in Code
§3401(c), of the Company or any Affiliate or any other entity the employees of
which are permitted to receive Incentive Stock Options under the Code. Neither
service as a Director nor payment of a director’s fee by the Company shall be
sufficient, by itself, to constitute “employment” by the Company.

 

(r)

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

(s)       “Executive Officer” means an individual who is an “executive officer”
of the Company (as defined by Rule 3b-7 under the Exchange Act) or a Covered
Employee.

(t)        “Fair Market Value” means the closing price of a Share as reported on
the Nasdaq National Market (or such other consolidated transaction reporting
system on which such Shares are primarily traded) on the date of calculation (or
on the next preceding trading date if Shares were not traded on the date of
calculation); provided, however, that if Shares of the Company’s common stock
are not at any time readily tradeable on a national securities exchange or other
market system, “Fair Market Value” shall mean the amount determined in good
faith by the Committee as the fair market value of shares of the Company. Fair
Market Value shall be determined by the Committee in a manner consistent with
Code §409A, to the extent applicable, and any other applicable law or
regulation.

(u)       “Fiscal Year” means the Company’s fiscal year. If an Award is granted
by an Affiliate, such Affiliate’s fiscal year shall apply instead of the
Company’s fiscal year with respect to such Award.

(v)       “Incentive Stock Option” means a Stock Option intended to qualify as
an incentive stock option within the meaning of Code §422.

 

(w)

“Nonemployee Director” means a Director who is not an Employee.

 

-22-

 



--------------------------------------------------------------------------------

(x)       “Nonstatutory Stock Option” means a Stock Option not intended to
qualify as an Incentive Stock Option.

(y)       “Other Share-Based Award” means an equity-based or equity-related
Award not otherwise described by the terms of this Plan, granted pursuant to
Article 9.

(z)       “Participant” means the holder of an outstanding Award granted under
the Plan.

(aa)     “Performance Objective” means a performance objective or goal that must
be achieved before an Award, or a portion of an Award, becomes nonforfeitable,
as described in Section 4.3 of the Plan.

(bb)     “Performance Period” means a fiscal year of the Company, or a series of
two or more consecutive fiscal years, as determined by the Committee.

(cc)     “Performance Share” means an Award under Article 8 and subject to the
terms of this Plan, denominated in Shares, the value of which is determined as a
function of the extent to which corresponding performance criteria have been
achieved.

(dd)     “Performance Unit” means an Award under Article 8 and subject to the
terms of this Plan, denominated in U.S. dollars, the value of which is
determined as a function of the extent to which corresponding performance
criteria have been achieved.

(ee)     “Period of Restriction” means the period during which Restricted Stock,
the remuneration underlying Restricted Stock Units, or any other feature of an
Award is subject to a substantial risk of forfeiture. A Period of Restriction
shall be deemed to end when the applicable Award ceases to be subject to a
substantial risk of forfeiture.

(ff)      “Person” means any individual, company, partnership, group,
association or other “person,” as such term is used in Section 14(d) of the
Exchange Act.

(gg)     “Predecessor Plan” means the Patrick Industries, Inc. 1987 Stock Option
Program, as amended and restated on May 11, 2006.

(hh)     “Restricted Stock” means Shares that, during a Period of Restriction,
are subject to restrictions as described in Article 7 of the Plan.

(ii)       “Restricted Stock Unit” means an Award that entitles the recipient to
receive Shares or cash after a Period of Restriction, as described in Article 7
of the Plan.

 

(jj)

“Service Provider” means an Employee, Director or Consultant.

 

(kk)

“Share” means a share of the Company’s common stock.

(ll)       “Stock Appreciation Right” means an Award that entitles the recipient
to receive, upon exercise, the excess of (i) the Fair Market Value of a Share on
the date the Award is exercised, over (ii) a base amount (exercise price)
specified by the Committee which shall not

 

-23-

 



--------------------------------------------------------------------------------

be less than the Fair Market Value of a Share on the date the Award is granted,
as described in Article 6 of the Plan.

(mm)   “Stock Option” means an option to purchase Shares that is granted
pursuant to Article 5 of the Plan. A Stock Option may be an Incentive Stock
Option or a Nonstatutory Stock Option.

(nn)     “Subsidiary” means a company or other entity (a) more than 50 percent
(50%) of whose outstanding shares or securities (representing the right to vote
for the election of directors or other managing authority) are, or (b) which
does not have outstanding shares or securities (as may be the case in a
partnership, joint venture, or unincorporated association), but more than 50
percent (50%) of whose ownership interest representing the right generally to
make decisions for such other entity is, now or hereafter, owned or controlled,
directly or indirectly, by the Company.

(oo)     “Termination of Service” means the date an individual ceases to be a
Service Provider. Unless the Committee or a Company policy provides otherwise, a
leave of absence authorized by the Company or the Committee (including sick
leave or military leave) from which return to service is not guaranteed by
statute or contract shall be characterized as a Termination of Service if the
individual does not return to service within three months; such Termination of
Service shall be effective as of the first day that is more than three months
after the beginning of the period of leave. If the ability to return to service
upon the expiration of such leave is guaranteed by statute or contract, but the
individual does not return, the leave shall be characterized as a Termination of
Service as of a date established by the Committee or Company policy. For
purposes of the Plan and any Award hereunder, if an entity ceases to be an
Affiliate, Termination of Service shall be deemed to have occurred with respect
to each Participant in respect of such Affiliate who does not continue as a
Service Provider in respect of the Company or another Affiliate after such
giving effect to such Affiliate’s change in status.

 

 

-24-

 



 

 

